Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2019/0263281).

	Per claim 1, Wang teaches a locker comprising a mobility device repository (Fig. 1 teaches a docking station 102 for storing electric scooters. Fig. 10 teaches a locker), an electrical system (Fig. 1 and 2), a kiosk having a user interface (Fig. 2 and paragraph 0022 teaches docking station having a user interface), a communication interface communicatively connected to a network (0018 teaches a communication interface of the docking station), a processor, and a non-transitory computer readable storage medium, wherein (paragraph 0023 teaches processor and a non-transitory computer readable storage medium): 
the mobility device repository is configured to secure one or more personal mobility devices at the mobility device repository (Fig. 1-3 teaches securing electrical scooters), 
the electrical system is configured to receive electrical power from a power source and to charge respective batteries of the personal mobility devices secured at the mobility device repository using the received electrical power (0008 and 0018 teaches electrical system for charging the electrical scooter at the docking station), and 
the non-transitory computer readable storage medium comprises instructions that, when executed by the processor, cause the locker to: 
receive a respective personal mobility device at the mobility device repository and secure the received personal mobility device at the mobility device repository (Fig. 1-3 and paragraph 0015, 0018, 0036 and 0051 teaches receiving the electrical scooter at the docking station and securing it while communicating with user and updating the status of the charging of the scooter)  
receive a checked-in indication that the respective personal mobility device is checked in, wherein the checked-in indication is received via the user interface or via the communication interface over the network (0115, 0116, 0018, 0022 and 0048 teaches detecting reception of the scooter and communicating with user device the status of the scooter) and 
charge a respective battery of the received personal mobility device using the electrical system (0008 and 0018 teaches electrical system for charging the electrical scooter at the docking station).  

	Per claim 2, Wang teaches the mobility device repository comprises an enclosure configured to secure one or more personal mobility devices within the enclosure, the enclosure comprising a receiving opening positioned on a first surface of the enclosure (Fig. 1 and 10 teaches an enclosure for securing electrical scooters and charging it), 2508TMCAD10202PA (120844-4) 
the locker further comprises a lift configured to receive the respective personal mobility device at a ground surface, the lift movable along the first surface of the enclosure between the ground surface and the receiving opening, and the instructions further cause the locker to elevate the respective personal mobility device received at the lift to the receiving opening, and to transfer the elevated personal mobility devices into the enclosure (Fig. 18, paragraph 0024, 0087 and 0097 teaches a lift configured to receive the scooter and transfer it to the enclosure).  
Per claim 3, Wang teaches the mobility device repository further comprises an attachment surface configured to attach the mobility device repository to a wall extending perpendicularly from a ground surface such that the mobility device repository extends from the wall, and the first surface of the enclosure is a surface other than the attachment surface of the locker (0014 and 0054 teaches securing/attaching to a wall. Also see Fig. 1, 11, 14 and 18 teaching walls extending perpendicularly from a ground surface and the surface is other than the attachment surface).  

	Per claim 8, Wang teaches a locker awning covers at least part of the locker (Fig. 2, 9 and 14 teaches a locker awning that covers part of the docking station/locker), the locker awning comprising a solar panel configured to generate electrical power from sunlight received at the solar panel, and  2708TMCAD10202PA (120844-4) the electrical system is configured to receive the generated electrical power from the solar panel (0017, 0039 and Fig. 1 teaches solar panels for generating electrical power).  

	Per claim 9, see rejection of claim 1 as claim 9 is a method claim to claim 1. 

	Per claim 10, see rejection of claim 2. 
	 
Allowable Subject Matter
Claims 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 14, Wang, below teaches all of limitations of claim 14 as shown in claim 1. But, Wang nor any other prior art of record teaches receive a checked-in indication that a respective personal mobility device is checked in at a first location other than the locker, wherein the checked-in indication is received via the user interface or via the communication interface over the network; in response to receiving the checked-in indication, instruct the respective personal mobility device to autonomously drive to the locker; receive, at the lift, the respective personal mobility device autonomously driven to the locker, and elevate the respective personal mobility device received at the lift from the ground surface to the receiving opening 

Claims 4-7 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 4, Wang teaches all the limitations of claim 1 as shown below. 
But, 
 Wang nor any other prior art of record teaches the mobility device repository further comprises a discharge opening positioned on a second surface of the enclosure opposite of the first surface, the discharge opening being positioned lower to the ground surface than the receiving opening, and a conveyer within the enclosure configured to secure the one or more personal mobility devices within the enclosure, the conveyer having a dispensing end and a receiving end, the dispensing end for discharging a given personal mobility devices from the conveyer and through the discharge opening, the receiving end for receiving a given personal mobility devices through the receiving opening and onto the conveyer.
In regards to claim 5, Wang teaches all the limitations of claim 1 as shown below. But, Wang nor any other prior art of record teaches wherein: the checked-in indication comprises an indication that the respective personal mobility device is checked in at a first location other than the locker, and  2608TMCAD10202PA (120844-4) the instructions to receive the respective personal mobility device at the mobility device repository comprise instructions that cause the locker to: instruct the respective personal mobility device to autonomously drive to the locker; and receive, at the mobility device repository, the respective personal mobility device autonomously driven to the locker.  
In regards to claim 7, Wang teaches all the limitations of claim 1 as shown below. But, Wang nor any other prior art of record teaches wherein the locker further comprises a camera and the instructions further cause the locker to: obtain an image of at least part of the locker via the camera; provide the obtained image to a security system for preventing theft of the personal mobility devices secured at the mobility device repository; and provide the obtained image to an inventory management system for confirming an inventory of the personal mobility devices secured at the mobility device repository.  
In regards to claim 11, Wang teaches all the limitations of claim 9 as shown below.
But, Wang nor any other prior art of record teaches wherein: the checked-in indication comprises an indication that the respective personal mobility device is checked in at a first location other than the locker, and receiving the respective personal mobility device at the mobility device repository comprises: instructing the respective personal mobility device to autonomously drive to the locker; and receiving, at the mobility device repository, the respective personal mobility device autonomously driven to the locker.
In regards to claim 13, Wang teaches all the limitations of claim 9 as shown below.
But, Wang nor any other prior art of record teaches wherein the locker further comprises a camera, the method further comprising: obtaining an image of at least part of the locker via the camera; providing the obtained image to a security system for preventing theft of the personal mobility devices secured at the mobility device repository; and providing the obtained image to an inventory management system for confirming an inventory of the personal mobility devices secured at the mobility device repository.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gagosz et al (US 2011/0148346) Fig. 1, teaches a scooter docking station that charges the scooter and in communication with a kiosk having a user interface. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907. The examiner can normally be reached Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMEED ALIZADA/Primary Examiner, Art Unit 2685